Citation Nr: 0117252	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  74-14 877	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Propriety of reduction of evaluation for schizophrenia, 
paranoid type, from 100 percent to 70 percent.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1974 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a decision of November 13, 1974, the Board denied 
the veteran's appeal.  In April 2001, the Board, on its own 
motion, pursuant to 38 U.S.C.A. § 7103(b) (West 1991 & Supp. 
2000), ordered reconsideration of the Board's November 13, 
1974, decision.  This decision replaces the decision of 
November 13, 1974, and constitutes the final Board decision 
in this matter.


FINDINGS OF FACT

1.  A rating decision in May 1969 assigned an evaluation of 
100 percent for schizophrenic reaction, paranoid, effective 
from October 1, 1968, applying rating criteria in effect at 
that time to the evidence of record, which included reports 
of psychiatric evaluations and hospitalizations.

2.  Based on the report of a VA psychiatric examination in 
April 1974, a rating decision in May 1974 reduced the 
evaluation for schizophrenia, paranoid type, from 100 percent 
to 70 percent.

3.  At the time of the May 1974 rating decision, the evidence 
did not show that it was reasonably certain that any 
improvement in the veteran's psychiatric status demonstrated 
at the examination of April 1974 would be maintained under 
the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The RO's May 1974 reduction of the evaluation for 
schizophrenia, paranoid type, from 100 percent to 70 percent, 
was contrary to a regulation concerning reductions of 
disability ratings.  38 C.F.R. § 3.344 (2000).

2.  Restoration of an evaluation of 100 percent for 
schizophrenia, paranoid type, is warranted.  38 U.S.C.A. §§ 
1155, 7103 (West 1991 & Supp. 2000); 38 C.F.R. § 3.344(a)(c) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records disclose that he 
underwent hospitalizations for psychiatric evaluation which 
resulted in diagnoses of schizophrenic reaction, paranoid 
type, and schizoid personality.  At hospital discharge, the 
veteran was taking Thorazine.

At a VA neuropsychiatric examination in July 1964, a history 
of a psychotic episode on active duty was noted.  The veteran 
stated that, several weeks earlier, he had stopped taking 
Thorazine on his own and started working as a nurse's aide at 
a state institution.  He complained of feelings of unreality 
and an inability to concentrate; he felt as if he wanted to 
be alone; his imagination was running "wild".  A mental 
status examination revealed autistic thinking, an awareness 
by the veteran of an impulse to kill someone, and a tendency 
on his part toward alcoholism.  The diagnosis was 
schizophrenic reaction, paranoid type, chronic, in partial 
remission.

A rating decision in August 1964 granted service connection 
for schizophrenic reaction, paranoid type, and assigned a 30 
percent disability evaluation.

In late January 1968, the veteran was admitted to a VA 
hospital for psychiatric evaluation and treatment.  He was 
brought to the VA facility by the police after having been 
charged with assaulting his wife.  In early March 1968, he 
left the hospital against medical advice.  The diagnosis was 
chronic paranoid schizophrenia.

In August 1968, the veteran was admitted to a VA hospital in 
a catatonic state.  He was treated with Thorazine and 
Stelazine for 8 weeks with only moderate improvement.

A rating decision in January 1969 assigned a 70 percent 
evaluation.

In February 1969, a statement was received from Henri H. 
Weathers, MD, a surgeon.  Dr. Weathers stated that the 
veteran had not been able to hold a job due to a psychiatric 
condition, and he recommended that an opinion regarding the 
veteran's mental state be obtained from a neuropsychiatrist.

At a VA psychiatric examination in April 1969, it was noted 
that the veteran had lost a job as a timekeeper in July 1968 
after 4 months and had not worked since then.  The veteran 
complained of "nervous attacks" in which he didn't know 
where he was and felt like he was getting dizzy and losing 
his balance; at times, the attacks were associated with 
headaches.  He stated that, periodically throughout the day, 
he would have a feeling that he couldn't breathe and he would 
have to go to bed.  On mental status examination, he was 
markedly obsessive about somatic preoccupations and 
definitely paranoid; his thinking was autistic.  The 
diagnosis was schizophrenic reaction, paranoid type, 
moderately severe, chronic, in partial remission, increased 
in severity since last examined.

A rating decision in May 1969 assigned an evaluation of 100 
percent for schizophrenic reaction, paranoid, effective from 
October 1, 1968.

At a VA psychiatric examination in October 1973, the veteran 
complained of episodes of shortness of breath which were 
obviously hyperventilation-type experiences.  He stated that 
he had difficulty sleeping and would wander around at night, 
bumping into things.  He indicated that being around people, 
activities, and long conversations made him tense and 
nervous.  He occasionally heard "voices talking", mostly at 
night.  On mental status examination, he was markedly 
tangential, affectless, indifferent, and withdrawn.  The 
diagnosis was schizophrenic reaction, paranoid type, chronic, 
in poor partial remission.

A rating decision in November 1973 confirmed and continued a 
rating of 100 percent for the veteran's service connected 
psychiatric disability.

At a VA psychiatric examination in April 1974, the veteran 
indicated that he was a patient at a VA mental health clinic 
and he was taking Thorazine and Mellaril.  He stated that he 
did not feel able to work.  He stated that sometimes he liked 
to be with people and other times he liked to be by himself; 
he got along well with his wife; crowds and noises tended to 
upset him.  He stated that he was still nervous.  He 
complained of: difficulty sleeping; nightmares; ringing and 
buzzing in his ears off and on; weakness of the legs, 
numbness of the hands, feeling dizzy, and bumping into doors.  
On mental status examination, the veteran was quiet and 
cooperative; he was able to concentrate; his stream of speech 
was somewhat decreased in rate but relevant and coherent; 
affect was flattened; recent and remote memory were good; he 
felt that people were watching him but not spying on him.  He 
denied hearing voices or seeing visions, suicidal or 
homicidal ideas, being depressed, or feeling insecure or 
guilty.  The diagnosis was schizophrenia, paranoid type, in 
partial remission.

A rating decision in May 1974 reduced the evaluation of 
schizophrenia, paranoid type, from 100 percent to 70 percent, 
effective September 1, 1974.

In June 1974, a statement was received from the veteran's 
wife in which she said that he was taking 300 milligrams of 
Thorazine and 300 milligrams of Mellaril daily and was unable 
to function normally.

Analysis

Applicable regulations provide that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis so as to produce the greatest degree of stability 
of disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, for example, 
psychotic reaction, will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2000).  The 
provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued at the same level for 5 years or more.  
38 C.F.R. § 3.344(c) (2000).

In the veteran's case, the Board notes that, at the time of 
the rating decision in May 1974, the evaluation of 100 
percent for schizophrenia had been in effect since October 1, 
1968, which was more than 5 years and, therefore, the 
provisions of 38 C.F.R. § 3.344(a) apply in this case.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

At the time of the rating decision in May 1974, which has 
been appealed to the Board, 38 C.F.R. § 4.132, Diagnostic 
Code 9203 provided that schizophrenia with active 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptability warranted an evaluation of 100 percent; 
schizophrenia with lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability 
warranted an evaluation of 70 percent.

Under amendments to the schedule for rating disabilities, 
effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Code 9203, pertaining to schizophrenia, paranoid type, and a 
general formula for rating mental disorders, provide that a 
70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).  In the instant case, the Board finds 
that the rating criteria in effective prior to November 7, 
1996, were more favorable to the veteran.

A review of the pertinent evidence of record and the rating 
action of May 1974 shows that the rating for the service 
connected disability of schizophrenia was reduced from 100 
percent to 70 percent on one examination, the VA psychiatric 
examination of April 1974.  Although that examination may be 
said to have demonstrated some improvement in the veteran's 
mental and emotional status compared to findings at earlier 
psychiatric examinations, in that he was not overtly 
psychotic in April 1974, the evidence did not, the Board 
finds, make it reasonably certain that the improvement would 
be maintained under the ordinary conditions of life, as 
required by 38 C.F.R. § 3.344(a).  The United States Court of 
Appeals for Veterans Claims (Court) has consistently held 
that, when an RO reduces a veteran's disability rating 
without following the applicable regulations, the reduction 
is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 
292 (1999); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); 
Brown v. Brown, 5 Vet. App. 413, 419 (1993).  Under the 
Court's holdings, therefore, the Board must conclude in the 
instant case that the RO's determination in May 1974 to 
reduce the evaluation for schizophrenia, paranoid type, from 
100 percent to 70 percent was improper.  Accordingly, the 
reduction in rating cannot be sustained, and the 100 percent 
rating for schizophrenia, paranoid type, must be restored.  
38 C.F.R. § 3.344(a).    


ORDER

Effective September 1, 1974, an evaluation of 100 percent for 
schizophrenia, paranoid type, is restored.



			
                  Barry F. Bohan                                             
Mark F. Halsey
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
                                                   Gordon H. 
Shufelt
	Member, Board of Veterans' Appeals



			
                    S. L. Kennedy                                          
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
                                                        Bruce 
Kannee
	Member, Board of Veterans' Appeals


 

